               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                      Civil Case Number: 5:20-cv-92

DAVID TORRES,

       Plaintiff,

v.                                            ORDER GRANTING JOINT
                                               MOTION TO STAY CASE
LOWE’S HOME IMPROVEMENT,                      PENDING ARBITRATION
LLC

       Defendant.

       This matter is before the Court on the joint motion of the parties to stay
the case pending binding arbitration of the matter according to the terms
of an enforceable arbitration agreement. Upon review of the joint motion, and
for good cause shown, the Court GRANTS the joint motion, refers the matters
to binding arbitration, and STAYS this matter until the completion of the
arbitration. The parties are DIRECTED to file a joint report specifying the status
of the arbitration within 120 days of the date of this order and every 120 days
thereafter, or upon completion of the arbitration, whichever is earlier.
      SO ORDERED, this 31st day of March, 2020.



                                     Louise W. Flanagan
                                     United States District Court Judge
